338 F.3d 432
Dean KINNEY; David Hall, Plaintiffs-Appellees,v.Bobby WEAVER, Etc.; et al., Defendants,J.B. Smith, Smith County Sheriff; Smith County Texas; W.A. "Bill" Young, Tyler Police Chief; City of Tyler, Texas; East Texas Police Chief's Association; Bobby Weaver, Gregg County Sheriff; Bob Green, Harrison County Sheriff; Gregg County Texas; Harrison County Texas Ronnie Moore, Kilgore Director of Public Safety; Charles "Chuck" Williams, City of Marshall Police Chief; Ted Gibson, Nacogdoches Police Chief; City of Kilgore, Texas; City of Marshall, Texas; City of Nacogdoches, Texas, Defendants-Appellants.
No. 00-40557.
United States Court of Appeals, Fifth Circuit.
July 9, 2003.

Curtis B. Stuckey, Alex Arthur Castetter, Stuckey, Garrigan & Castetter, Nacogdoches, TX, Leslie Stephen Mendelsohn, Les Mendelsohn & Associates, San Antonio, TX, for Plaintiffs-Appellees.
Gregory Duane Smith, Herschel Tracy Crawford, Ramey & Flock, Tyler TX, for Defendants-Appellants.
Appeal from the United States District Court for the Eastern District of Texas; Howell Cobb, Judge.
ON PETITION FOR REHEARING AND PETITION FOR REHEARING EN BANC
(Opinion July 31, 2002, 5th Cir., 2002, 301 F.3d 253)
Before KING, Chief Judge, and JOLLY, HIGGINBOTHAM, DAVIS, JONES, SMITH, WIENER, BARKSDALE, EMILIO M. GARZA, DeMOSS, BENAVIDES, STEWART, DENNIS, CLEMENT and PRADO, Circuit Judges.

BY THE COURT:

1
A member of the Court in active service having requested a poll on the petition for rehearing en banc and a majority of the judges in active service having voted in favor of granting a rehearing en banc,


2
IT IS ORDERED that this cause shall be reheard by the court en banc with oral argument on a date hereafter to be fixed. The Clerk will specify a briefing schedule for the filing of supplemental briefs.